DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Daniel M. Fitzgerald (Reg. #38880) on August 1, 2022.
Please amend claims as follow, which were filed June 28, 2022 as follows: 
1.1 Claims 19-20: Claims 19-20 are dependent claims of claim 1, therefore, claims 19-20 are rejoined. 
1.2 Claim 20: Claim 20 is further amended as 
The gate drive circuit according to claim 19, wherein the gate drive comprises at least eight clock signals forming four pair clock signals, 
wherein each of the pair of clock signals comprising a first clock signal and a second clock signal are selectively connected to a first clock signal terminal and a second clock signal terminal of each of the plurality of shift registers, 
wherein the second clock signal provided to the second clock signal terminal of the nth-stage shift registers lags behind the first clock signal provided to the first clock terminal of the nth-stage shift register by 1/8 clock cycle, and wherein a first clock signal of next pair of the clock signals provided to a first clock signal terminal of a (n+1)th-stage shift register lags behind the first clock signal provided to the first clock signal terminal of the nth-stage shift register by 1/4 clock cycle. 
1.3 Canceled claims 21-22 because claims 21-22 are duplicated claims of claims 19-20. 
1.4 Canceled claims 23-24 because claims 23-24 are distinct sub-species. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 6-7, 9-10, 13, 17-20 are allowed.
The present invention is directed to a shift register equipped with an input circuit, a reset circuit, a first output circuit, and a second output circuit, wherein a first output terminal of the first output circuit outputs a first clock signal based on a first control signal and outputs a second clock signal based on a second control signal, a second output terminal of the second output circuit outputs the second clock signal based on the first control signal and outputs the first clock signal based on the second control signal. The claimed invention (claim 1 as representative of the independent claims) recites:
A shift register comprising an input circuit, a reset circuit, a first output circuit, and a second output circuit, 
wherein the input circuit is coupled to an input terminal and a first node, and is configured to provide an input signal from the input terminal to the first node; 
wherein the reset circuit is coupled to a reset signal terminal, the first node, and a first voltage terminal, and is configured to provide a first voltage from the first voltage terminal to the first node under the control of a reset signal from the reset signal terminal; 
wherein the first output circuit is coupled to the first node, a first control signal terminal, a second control signal terminal, a first clock signal terminal, a second clock signal terminal, and a first output terminal, and is configured to output from the first output terminal one of a first clock signal from the first clock signal terminal and a second clock signal from the second clock signal terminal, as a first scan signal, based on a first control signal from the first control signal terminal, a second control signal from the second control signal terminal, and a voltage of the first node; 
wherein the second output circuit is coupled to the first node, the first control signal terminal, the second control signal terminal, the first clock signal terminal, the second clock signal terminal, and a second output terminal, and is configured to output from the second output terminal the other of the first clock signal and the second clock signal, as a second scan signal, based on the first control signal, the second control signal, and the voltage of the first node; 
wherein the first output circuit comprises a third transistor, a fourth transistor, a fifth transistor, and a capacitor;
wherein a control electrode of the third transistor is coupled to a first terminal of the capacitor and the first node, wherein a first electrode of the third transistor is coupled to a second electrode of the fourth transistor and a second electrode of the fifth transistor, and wherein a second electrode of the third transistor is coupled to a second terminal of the capacitor and the first output terminal;
wherein a control electrode of the fourth transistor is coupled to the first control signal terminal, and wherein a first electrode of the fourth transistor is coupled to the first clock signal terminal; 
wherein a control electrode of the fifth transistor is coupled to the second control signal terminal, and wherein a first electrode of the fifth transistor is coupled to the second clock signal terminal; 
wherein the second output circuit comprises a sixth transistor, a seventh transistor, and an eighth transistor; 
wherein a control electrode of the sixth transistor is coupled to the first node, wherein a first electrode of the sixth transistor is coupled to a second electrode of the seventh transistor and a second electrode of the eighth transistor, and wherein a second electrode of the sixth transistor is coupled to the second output terminal; 
wherein a control electrode of the seventh transistor is coupled to the first control signal terminal, and wherein a first electrode of the seventh transistor is coupled to the second clock signal terminal;
wherein a control electrode of the eighth transistor is coupled to the second control signal terminal, and wherein a first electrode of the eighth transistor is coupled to the first clock signal terminal;
wherein when the first output circuit outputs the first clock signal as the first scan signal, the second output circuit outputs the second clock signal as the second scan signal; and 
wherein when the first output circuit outputs the second clock signal as the first scan signal, the second output circuit outputs the first clock signal as the second scan signal.

The claimed material as disclosed is detailed and specific. The prior art teach a shift register circuit equipped with an input circuit, a reset circuit, a first output circuit and a second output circuit, wherein a first output terminal outputs a first clock signal and a second output terminal outputs a second clock signal (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 15-18, 24-27 and Figures 5-6, 10. Applicant has argued these limitations on pages 2-4, of Applicant’s Remarks filed June 28, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-3, 6-7, 910, 13, 17-20 are allowable over the prior arts of record.

Claims 15-16 are allowed.
The present invention is directed to a shift register equipped with an input circuit, a reset circuit, a first output circuit, and a second output circuit, wherein a first output terminal of the first output circuit outputs a first clock signal based on a first control signal and outputs a second clock signal based on a second control signal, a second output terminal of the second output circuit outputs the second clock signal based on the first control signal and outputs the first clock signal based on the second control signal. The claimed invention (claim 15 as representative of the independent claims) recites:
A shift register comprising first to eighth transistors and a capacitor, 
wherein a control electrode and a first electrode of the first transistor are coupled to an input terminal at which an input signal is received, and wherein a second electrode of the first transistor is coupled to a first node; 
wherein a control electrode of the second transistor is coupled to a reset signal terminal at which a reset signal is received, wherein a first electrode of the second transistor is coupled to a first voltage terminal at which a first voltage is received, and wherein a second electrode of the second transistor is coupled to the first node; 
wherein a control electrode of the third transistor is coupled to a first terminal of the capacitor and the first node, wherein a first electrode of the third transistor is coupled to a second electrode of the fourth transistor and a second electrode of the fifth transistor, and wherein a second electrode of the third transistor is coupled to a second terminal of the capacitor and a first output terminal at which one of a first clock signal and a second clock signal is outputted as a first scan signal; 
wherein a control electrode of the fourth transistor is coupled to a first control signal terminal at which a first control signal is received, and wherein a first electrode of the fourth transistor is coupled to a first clock signal terminal at which the first clock signal is received; 
wherein a control electrode of the fifth transistor is coupled to a second control signal terminal at which a second control signal is received, and wherein a first electrode of the fifth transistor is coupled to a second clock signal terminal at which the second clock signal is received; 
wherein a control electrode of the sixth transistor is coupled to the first node, wherein a first electrode of the sixth transistor is coupled to a second electrode of the seventh transistor and a second electrode of the eighth transistor, and wherein a second electrode of the sixth transistor is coupled to a second output terminal at which the other of the first clock signal and the second clock signal is outputted as a second scan signal; 
wherein a control electrode of the seventh transistor is coupled to the first control signal terminal, and wherein a first electrode of the seventh transistor is coupled to the second clock signal terminal;
wherein a control electrode of the eighth transistor is coupled to the second control signal terminal, and wherein a first electrode of the eighth transistor is coupled to the first clock signal terminal; 
wherein when the first clock signal is outputted at the first output terminal as the first scan signal, the second clock signal is outputted at the second output terminal as the second scan signal; and 
wherein when the second clock signal is outputted at the first output terminal as the first scan signal, the first clock signal is outputted at the second output terminal as the second scan signal.

The claimed material as disclosed is detailed and specific. The prior art teach a shift register circuit equipped with an input circuit, a reset circuit, a first output circuit and a second output circuit, wherein a first output terminal outputs a first clock signal and a second output terminal outputs a second clock signal (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 15-18, 24-27 and Figures 5-6, 10. Applicant has argued these limitations on pages 2-4, of Applicant’s Remarks filed June 28, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-3, 6-7, 910, 13, 17-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FENG et al (US 2019/0311691 A1) teach a shift register includes first, second and third output sub-circuits, first and second pull-down sub-circuits, and a selection sub-circuit. The first output sub-circuit is coupled to a pull-up node, a first output terminal, and a first clock signal terminal. The second output sub-circuit is coupled to the first clock signal terminal, the selection sub-circuit, and a second output terminal. The third output sub-circuit is coupled to a second clock signal terminal, the selection sub-circuit, and the second output terminal. The selection sub-circuit is coupled to the second and third output sub-circuits, the pull-up node, and a gating signal terminal. The first pull-down sub-circuit is coupled to a first pull-down node, the first output terminal, a second voltage terminal, and the pull-up node. The second pull-down sub-circuit is coupled to the second output terminal, a first voltage terminal, and the first pull-down node.
Chen et al (US 2016/0141051 A1) teach a shift register comprises a first switch, a second switch, a third switch, and a fourth switch. The first switch selectively conducts a first clock signal to a first output terminal as a first output signal based on a voltage level over the control terminal. The second switch selectively forces a voltage level of the first output signal to be equal to a voltage level of a second clock signal based on both of the second clock signal and a third clock signal inverted to the second clock signal. The third switch selectively defines a voltage over the control terminal to be a first voltage based on a first input signal. The fourth switch selectively forces the voltage level over the control terminal to be equal to the voltage level of the second clock signal based on both of the second clock signal and the third clock signal.
Chen et al (US 2018/0182300 A1) teach a shift register unit is disclosed which includes an input module, a reset module, a node control module, a first output module and a second output module. Each of the shift register units can output two scan signals that have a phase difference with respect to each other. Also disclosed are a gate driver circuit and a display device.
Zhao et al (US 2018/0268914 A1) teach a shift register, a gate driving circuit and a display apparatus. The shift register comprises an input unit, a first reset unit, a node control unit, a gate-shaping unit, a first output unit and a second output unit. The shift register is configured to change a potential of a scan signal outputted from a driving signal output terminal, so as to produce a scan signal having a gate-shaped waveform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693